Exhibit 99.1 PRESS RELEASE For Immediate Release CSG Systems INTERNATIONAL reports results for FIRST quarter 2016 ENGLEWOOD, COLO. (May 4, 2016) — CSG Systems International, Inc. (Nasdaq: CSGS), the trusted global partner to launch and monetize digital services, today reported results for the quarter ended March 31, 2016. Key Highlights: • First quarter 2016 financial results: • Total revenues were $186.2 million. • Non-GAAP operating income was $44.3 million, or 23.8% of total revenues and GAAP operating income was $41.3 million, or 22.2% of total revenues. • Non-GAAP earnings per diluted share (EPS) was $0.77. GAAP EPS was $0.64. • Cash flows from operations were $10.7 million. • CSG declared its quarterly cash dividend of $0.185 per share of common stock, or a total of approximately $6 million, to shareholders. • During the quarter, CSG repurchased approximately 264,000 shares of its common stock for $9.5 million (weighted-average of $36.07 per share) under its stock repurchase program. • In March 2016, CSG issued $230 million of convertible notes (2016 Convertible Notes) due in 2036. • Through April 2016, CSG has repurchased $106 million aggregate principal amount of the $150 million 2010 Convertible Notes for approximately $199 million, with proceeds from the 2016 Convertible Notes. “We had a solid start to the year in spite of the mixed business environment that exists,” said Bret Griess, president and chief executive officer for CSG International.“I’m pleased with the progress we have made in a short period.We’ve strengthened our bench, both in terms of our leadership team and our board.And we’ve aligned our organization to intensify our focus on expanding our client list and relationships in key markets, driving future revenue growth opportunities.” CSG Systems International, Inc.
